 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL McCAW,                                          Case No.: 17-cv-02518 BAS (JLB)
12                                                           REPORT AND
                                            Plaintiff,
                                                             RECOMMENDATION FOR ORDER:
13
     v.
14                                                           (1) GRANTING IN PART
     CALIFORNIA CORRECTIONAL
                                                             DEFENDANTS’ MOTION TO
15   HEALTHCARE SERVICES, et al.,
                                                             DISMISS; AND
16
                                       Defendants.1          (2) DENYING PLAINTIFF’S
17
                                                             MOTION TO AMEND
18
19
                                                             [ECF Nos. 19, 25]
20
21          Before the Court is Defendants’ Motion to Dismiss Plaintiff Michael McCaw’s
22   complaint as to Defendants Ajmel Sangha and T. Kirby. (ECF No. 25.) Plaintiff brings
23   this action under the Civil Rights Act, 42 U.S.C. § 1983, for the medical care he received
24   while incarcerated at Centinela State Prison (“CEN”). (ECF No. 1.) The Court submits
25   this Report and Recommendation to United States District Judge Cynthia Bashant pursuant
26
27
     1
28    California Correctional Healthcare Services has been dismissed as a party to this action (see ECF No.
     9), but for clarity, the Court has styled the caption as it appears on the docket.
                                                         1
                                                                                      17-cv-02518 BAS (JLB)
 1   to 28 U.S.C. § 636(b)(1) and Local Civil Rule 72.1 of the Local Rules of Practice for the
 2   United States District Court for the Southern District of California. After a thorough
 3   review of the complaint, the parties’ motion and opposition papers, and all supporting
 4   documents, and for the reasons discussed below, the Court RECOMMENDS that the
 5   District Court DENY Defendants’ Motion to Dismiss as to Defendant Sangha and GRANT
 6   Defendants’ Motion to Dismiss as to Defendant Kirby. (ECF No. 25.) The Court
 7   FURTHER RECOMMENDS that the District Court construe Plaintiff’s June 13, 2018
 8   filing (ECF No. 19) as a Motion to Amend and DENY it.
 9                            I.     PROCEDURAL BACKGROUND
10            Plaintiff, a state prisoner proceeding pro se and in forma pauperis, initiated the
11   present suit by filing a complaint in this Court on December 15, 2017. (ECF No. 1.)
12   Plaintiff’s complaint lists Dr. Ajmel Sangha (Chief Medical Officer), C. Lynch
13   (Supervisor), T. Kirby (Health Care Appeals Coordinator), Dr. Harish Kumar Patel, and
14   California Correctional Healthcare Services as defendants. (Id. at 2.)
15            On December 15, 2017, Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP
16   Motion”). (ECF No. 4.) Judge Bashant denied Plaintiff’s IFP Motion but granted Plaintiff
17   forty-five days to either pay the $400 civil filing fee or refile his IFP Motion with a certified
18   copy of his trust fund account statement. (ECF No. 5 at 3.) On January 22, 2018, Plaintiff
19   filed a certified copy of his trust fund account statement. (ECF No. 6.) Accordingly, on
20   April 3, 2018, Judge Bashant granted Plaintiff’s IFP Motion but dismissed Plaintiff’s
21   claims against California Correctional Healthcare Services and Dr. Patel. (ECF No. 9 at 2,
22   8.) In addition, Judge Bashant dismissed Plaintiff’s supplemental claims (ECF No. 8) for
23   failure to exhaust and denied Plaintiff’s request for a preliminary injunction. (ECF No. 9
24   at 7, 12–13.) Plaintiff’s claims against Defendants Lynch, Sangha, and Kirby remain. (Id.
25   at 9.)
26   ///
27   ///
28   ///
                                                     2
                                                                                  17-cv-02518 BAS (JLB)
 1          On April 26, 2018, Plaintiff requested a status summary of the case and indicated an
 2   intent to amend his complaint. (ECF No. 12.) On April 26, 2018, the Court provided
 3   Plaintiff with a case status and set May 24, 2018, as the deadline for Plaintiff to file a
 4   motion to amend his complaint. (ECF No. 15.) On May 30, 2018, Plaintiff requested an
 5   extension of time to file a motion to amend his complaint. (ECF No. 17.) On June 4, 2018,
 6   the Court extended Plaintiff’s deadline to file a motion to amend his complaint to June 30,
 7   2018. (ECF No. 18.) Plaintiff filed a document titled “F.A.C. First Amended Complaint”
 8   on June 13, 2018. (ECF No. 19.) However, as discussed below, the Court recommends
 9   construing this filing as a motion to amend the complaint and not an amended complaint.
10   See infra p. 30.
11           On October 22, 2018, Defendants moved to dismiss Plaintiff’s claims against
12   Defendants Sangha and Kirby. (ECF No. 25.) Plaintiff filed an opposition to Defendants’
13   Motion to Dismiss on December 5, 2018. (ECF No. 29.)
14                                  II.     FACTUAL BACKGROUND2
15          Plaintiff alleges the following in his complaint: Plaintiff is a state inmate
16   incarcerated at CEN in Imperial, California. (ECF No. 1 at 1.) Plaintiff suffers from
17   interstitial cystitis, which causes him to experience frequent and irregular urination. (Id. at
18   22; see, e.g., id. at 43.) Plaintiff also suffers from sinus allergies. (Id. at 17–18, 22.)
19   Plaintiff is a practicing Muslim and observes the Islamic month of Ramadan, which
20   requires Plaintiff to fast during the daytime. (Id. at 8.) Therefore, during Ramadan,
21   Plaintiff must take his prescription medications early in the morning or late at night. (Id.
22   at 14.) In sum, Plaintiff alleges in his 118-page complaint that over the span of four years,
23   medical staff at CEN provided him with delayed medical attention and interfered with the
24
25
26
     2
       The allegations contained in Plaintiff’s complaint are accepted as true for purposes of assessing
27   Defendants’ Motion to Dismiss only. In addition, this Report and Recommendation does not provide a
28   summary of all of the facts presented in the complaint but only those that are relevant to Plaintiff’s claims
     against Defendants Sangha and Kirby.
                                                          3
                                                                                            17-cv-02518 BAS (JLB)
 1   administration of his prescription medications by failing to accommodate his fast during
 2   Ramadan and wrongfully cancelling his medications.
 3   A.    Transfer to CEN and Delay in Receiving Urodynamic Testing
 4         Prior to arriving at CEN, Plaintiff was incarcerated in Lancaster, CA, where he
 5   visited a urology specialist at the Antelope Valley Urology Medical Group on March 8,
 6   2012. (Id. at 20, 76.) The specialist noted an obstruction in Plaintiff’s prostate, so he
 7   prescribed Plaintiff with Flomax and recommended microwave therapy surgery. (Id.)
 8   Plaintiff was subsequently transferred to CEN, where medical staff denied his request for
 9   microwave therapy on April 25, 2012. (Id. at 20, 77.)
10         On April 19, 2013, medical staff arranged for Plaintiff to see Dr. Fawcett, a urologist.
11   (Id.) In his Telemedicine Report, Dr. Fawcett noted that Plaintiff had not undergone
12   urodynamic testing, which could help determine whether Plaintiff’s condition required
13   surgery. (Id. at 78.)
14         On December 23, 2014, Dr. Fawcett referred Plaintiff to Dr. Rochester for off-site
15   urodynamic testing. (Id. at 20, 81.) Dr. Rochester’s Office Visit Report indicates that
16   Plaintiff reported urinating frequently—“20 times per day [in] small amounts.” (Id. at 81.)
17   Dr. Rochester also noted that Plaintiff “ha[d] been treated with Flomax” and “denie[d]
18   incontinence, painful urination, and blood in [his] urine.” (Id. at 82.) Dr. Rochester
19   prescribed Plaintiff with Hydroxyzine and recommended that Plaintiff return for a visit in
20   one month.     (Id. at 20, 83.)    However, CEN medical staff “cancelled” Plaintiff’s
21   Hydroxyzine prescription “without reason” after one month and “refused to send [Plaintiff]
22   back to [Dr.] Rochester or any urologist [and] ignored [his] requests for treatment.” (Id. at
23   20.) On March 26, 2015, Plaintiff filed a Patient-Inmate Health Care Appeal requesting to
24   see a urologist. (Id. at 84.)
25         A Medical Progress Note dated October 15, 2015, provides that Plaintiff visited Dr.
26   Von Lintig to request a single cell housing accommodation. (Id. at 102–03.) Plaintiff told
27   Dr. Von Lintig that his “frequent urination and difficulty voiding cause[d] disturbance with
28   his cellmate.” (Id.) Dr. Von Lintig noted that it was not clear to him why “[Plaintiff] ha[d]
                                                   4
                                                                                17-cv-02518 BAS (JLB)
 1   not had any further follow[-up] with Dr. Fawcett and did not undergo the recommended
 2   study.” (Id.) As it had been more than a year since Plaintiff had seen Dr. Fawcett, Dr. Von
 3   Lintig “wrote a new Request for Services (RFS) to refer [Plaintiff] back to see Dr. Fawcett
 4   for further evaluation and treatment recommendation.” (Id.)
 5         On November 5, 2015, Plaintiff had a telemedicine consultation with Dr. Fawcett.
 6   (Id. at 86.) Dr. Fawcett’s notes indicate that Plaintiff “continue[d] to have the symptoms
 7   very much as he did last year” and “complain[ed] of difficulty urinating, hesitancy,
 8   strangury, and poor intermittent stream.” (Id.) Dr. Fawcett also noted that Plaintiff had
 9   not yet undergone urodynamic testing and was not taking any medications for his bladder
10   condition. (Id.) Dr. Fawcett recommended that Plaintiff undergo urodynamic testing. (Id.)
11         On November 6, 2015, Dr. Von Lintig filed a Health Care Services Physician
12   Request for Services requesting urodynamic testing for Plaintiff. (Id. at 90.) Dr. Sangha
13   approved the request on November 17, 2015, but a note from Dr. Sangha on January 26,
14   2018, indicates that “provider cancelled” and a telemedicine follow-up would be
15   scheduled. (Id.)
16         On January 28, 2016, Plaintiff had telemedicine consultation with Dr. Fawcett. (Id.
17   at 110.) Dr. Fawcett noted that Plaintiff had not undergone urodynamic testing and it was
18   “clear that he still need[ed] to have the testing done to help explain why he ha[d] this
19   trouble urinating.” (Id.) Dr. Fawcett once again recommended “urodynamic testing with
20   uroflowmetry, complex cystometrogram, and pressure flow study.” (Id.)
21         On May 19, 2016, Plaintiff had another telemedicine consultation with Dr. Fawcett.
22   (Id. at 24.) Dr. Fawcett noted that Plaintiff “did have the urodynamic testing done,” but
23   because Plaintiff “refused the rectal catheter,” the testing was impaired “in terms of trying
24   to determine what we wanted to know.” (Id.) Dr. Fawcett also noted that Dr. Rochester
25   had previously suggested Plaintiff suffered from interstitial cystitis, but his symptoms had
26   not included pain, which is “the primary symptom of interstitial cystitis.” (Id. at 24–25.)
27   Dr. Fawcett’s impression remained that Plaintiff instead suffered from a “bladder neck
28   obstruction” that could be fixed with a “bladder neck incision.” (Id. at 24.) The usual
                                                   5
                                                                               17-cv-02518 BAS (JLB)
 1   result of the incision was an “improvement in urination and [the] ability to get off . . .
 2   medications.” (Id.) However, Plaintiff viewed surgery as a “last resort,” so Dr. Fawcett
 3   “agreed to try medications for interstitial cystitis before deciding to do surgery.” (Id. at
 4   24–25.) Dr. Fawcett prescribed Plaintiff with Hydroxyzine, Amitriptyline, and Elmiron to
 5   treat his possible interstitial cystitis. (Id. at 8, 25.) Dr. Sangha signed off on Dr. Fawcett’s
 6   order for medication. (Id. at 26.)
 7   B.     Administration of Prescription Medications During and After Ramadan 2016
 8          On June 21, 2016, nurse practitioner Pamela Velardi3 (“Nurse Velardi”) “called
 9   [Plaintiff] into an examination room to explain” that his medications would be nurse-
10   administered “three times a day.” (Id. at 8, 27.) Plaintiff told Nurse Velardi that he was
11   observing Ramadan and “was required to fast from sun up to sun down,” so he could not
12   “take his medications during daylight hours.”4 (Id. at 8.) In response, Nurse Velardi told
13   Plaintiff that she “didn’t have to accommodate a [M]uslim.” (Id.) Plaintiff requested that
14   Nurse Velardi assign his medications to him “keep on person” (“KOP”), but Nurse Velardi
15   refused. (Id.) However, a note from Nurse Velardi on Plaintiff’s June 21, 2016 Medication
16   Reconciliation - Active Medication form indicates that she agreed to postpone Plaintiff’s
17   treatment for two weeks, as Plaintiff was fasting. (Id. at 27.) On June 22, 2016, Nurse
18   Velardi completed a Nonformulary Drug Request requesting Elmiron for Plaintiff that was
19   approved by Dr. Sangha on June 28, 2016. (Id. at 41.)
20   ///
21
22
     3
       Plaintiff does not name Nurse Velardi as a defendant.
23   4
       In 2016, Ramadan began on June 6 and ended on either July 5 or 6. The Court takes judicial notice of
24   this fact pursuant to The World Almanac and Book of Facts 2015, at 702 (Sarah Janssen et al. eds., 2015)
     (stating that in 2017, the month of Ramadan began on June 6 and each month in the Islamic calendar spans
25   29 or 30 days). Federal Rule of Evidence 201 permits a court to take judicial notice of two kinds of facts:
     (1) those that are “generally known within the trial court’s territorial jurisdiction”; or (2) those that “can
26   be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
     Sources whose accuracy cannot reasonably be questioned are, for example, an almanac, dictionary, or
27   calendar. Wayne v. Leal, No. 07 CV 1605 JM (BLM), 2009 WL 2406299, at *4 (S.D. Cal. Aug. 4, 2009).
28   Additionally, when ruling on a motion to dismiss, a court may consider matters properly subject to judicial
     notice. Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007).
                                                           6
                                                                                             17-cv-02518 BAS (JLB)
 1          However, on July 6, 2016, Nurse Velardi “cancelled” Plaintiff’s medications and
 2   “falsified [his] medical record by falsely claiming that [he had] refused his meds 3 days in
 3   a row.” (Id. at 9–10.) Plaintiff provides a Medication Management Referral form that
 4   indeed indicates that he refused to take his nurse-administered medications for three
 5   consecutive days, but the form is signed by C. Harris, not Nurse Velardi. (Id. at 28.)
 6            On September 7, 2016, Plaintiff met with Nurse Velardi and asked why she did not
 7   wait to begin his treatment until after Ramadan. (Id. at 9.) Nurse Velardi again told him
 8   that “she didn’t have to accommodate a [M]uslim.” (Id.) Following the meeting, Nurse
 9   Velardi executed a Rule Violation Report, stating, inter alia, that she explained to Plaintiff
10   that she “did not agree with [Dr. Fawcett’s] recommendations.” (Id. at 30.) Also following
11   the meeting, Plaintiff filed a Health Care Services Request Form and sent a letter to Dr.
12   Sangha requesting “healthcare from a doctor other than [Velardi].” (Id. at 29.)
13          On September 16, 2016, Dr. Sangha met with Plaintiff and “promised [Plaintiff] that
14   his treatment would be restored immediately.” (Id. at 10.) On September 20, 2016,
15   Plaintiff sent another letter to Dr. Sangha recapping their September 16 meeting and
16   Plaintiff’s complaints regarding Nurse Velardi. (Id. at 37.) Plaintiff also sent a complaint
17   to California Correctional Health Care Services (“CCHCS”). (Id. at 38–39.)
18          On September 26, 2016, Plaintiff was “called out to court” and was away from CEN
19   until March 9, 2017.5 (Id. at 13.) While he was away, Plaintiff “did not get the medications
20   that Dr. Fawcett had prescribed [him] because [Dr.] Sangha had lied [and] hadn’t restored
21   [his] medications” as promised during the meeting. (Id.) On November 27, 2016, Plaintiff
22   filed an Inmate Grievance Form with the County Jail requesting medications for interstitial
23   cystitis and allergies because he was “in pain.” (Id. at 42.)
24   ///
25
26
27   5
      Plaintiff does not state where he was “called out” to, but from the records attached to the complaint, it
28   appears Plaintiff was housed in the Los Angeles County Jail (“County Jail”) during this time. (See ECF
     No. 1 at 42.)
                                                         7
                                                                                          17-cv-02518 BAS (JLB)
 1          On November 7, 2016, CCHCS responded to Plaintiff’s September 20 complaint.
 2   (Id. at 74.) In its letter, CCHCS noted that Plaintiff’s healthcare records showed that he
 3   had an August 19, 2016 telemedicine consultation with a urology specialist—presumably
 4   Dr. Fawcett—who noted that Plaintiff had not begun the three-drug treatment. (Id.)
 5   However, Dr. Fawcett’s notes indicated that Plaintiff had told Dr. Fawcett that he was
 6   concerned about the drugs’ “interference with [his] mental acuity, drowsiness and frequent
 7   court proceedings.” (Id.) Dr. Fawcett noted that he would “withhold medication now” and
 8   “reconsider medication once [Plaintiff’s] legal issues [were] settled.”               Dr. Fawcett
 9   recommended a follow-up appointment in four months. (Id.)
10          Upon returning to CEN, Plaintiff filed a Health Care Services Request Form on
11   March 15, 2017, requesting to see a doctor “about some issues having to do with urology,
12   a urologist, and medications and treatments that were prescribed to [him].” (Id. at 45.) On
13   April 7, 2017, Plaintiff had a telemedicine consultation with Dr. Fawcett. (Id. at 43). Dr.
14   Fawcett noted that Plaintiff had not started the three-drug treatment. (Id.) Dr. Fawcett
15   prescribed Plaintiff with Elmiron, Amitriptyline, and Cetirizine to “hopefully restore the
16   bladder lining [while] diminishing pain” and recommended a follow-up consultation in
17   three months. (Id.) Plaintiff states that “he finally got his medication” following the
18   consultation with Dr. Fawcett. (See id. at 13.)
19          On April 18, 2017, Plaintiff signed a Refusal of Examination and/or Treatment form
20   confirming that he refused to take the Amitriptyline prescribed by Dr. Fawcett for three
21   consecutive days.      (Id. at 13, 46.)    Accordingly, his Amitriptyline prescription was
22   “discontinued.” (Id. at 14.)
23   C.     Administration of Prescription Medications During Ramadan 2017
24          When Ramadan began in 2017,6 Plaintiff explained to the nurses administering his
25   medications that Ramadan required him to fast during daylight hours. (Id.) Plaintiff
26
27
     6
28    In 2017, Ramadan began on May 26 and ended on either June 24 or 25. The Court takes judicial notice
     of this fact pursuant to The World Almanac and Book of Facts 2015, supra note 3, at 702. Plaintiff
                                                      8
                                                                                     17-cv-02518 BAS (JLB)
 1   acknowledges that “[w]hen your medications are ordered nurse administered, as they were
 2   for me, you[’re] required to receive your medications from the nurse at the time appointed,
 3   and then take them in front of her.” (Id.) However, Plaintiff arranged with his “regular”
 4   nurses to give him his medication in a plastic bag, “per their judgment,” so that he could
 5   take the medication at his convenience. (Id.) Plaintiff also provides his June 15, 2017
 6   Medication Administration Record that shows various times medical staff administered
 7   Plaintiff’s medications early or late based on “nursing judgment.” (Id. at 47.)
 8          This arrangement continued successfully until June 12, 2017, when an unfamiliar
 9   nurse was working at the CEN pharmacy and his supervisor, Defendant Lynch, refused to
10   allow the nurse to give Plaintiff his medications in a bag. (Id.) Defendant Lynch told
11   Plaintiff that she did not “have to accommodate a [M]uslim” and that “it was unlawful for
12   [Plaintiff] to be given or take the medications at any other times except the times prescribed
13   by a [CCHCS] doctor.” (Id. at 15.)
14          That same day, Dr. Sangha sent an e-mail to Dr. Rohrdanz and Dr. Garcia stating
15   that Plaintiff had “refused a non-sensitive medication for 50% of all non-sensitive
16   medication orders in the last week OR [Plaintiff had] 3 days of refused in the last week”
17   and asked that this be addressed in a follow-up visit. (Id. at 54.) Plaintiff states that Dr.
18   Sangha lied in this e-mail, and he did not refuse his medications. (Id. at 16.) Plaintiff
19   further states that Dr. Rohrdanz cancelled his medications “upon the prejudicial behest of
20   Lynch.” (Id.)
21          Despite this alleged cancellation, the “regular” nurses administered Plaintiff’s
22   medication “as usual without incident” on June 13 and 14. (Id. at 15.) However, on June
23   15, Defendant Lynch went to Plaintiff’s cell and demanded that he sign a medication
24   refusal form, but Plaintiff refused to sign. (Id.) A June 14 Refusal of Examination and/or
25   Treatment form signed by Defendant Lynch provides that Plaintiff was “refusing only to
26
27
28   erroneously states that Ramadan began in the beginning of June and ended in the beginning of July in
     2017. (ECF No. 1 at 14.)
                                                      9
                                                                                     17-cv-02518 BAS (JLB)
 1   take scheduled medications [(Cetirizine and Elmiron)] in the morning” and that he was
 2   “[w]illing to take [the medications] in the evening.” (Id. at 52.) When Plaintiff “left to get
 3   [his] meds that afternoon,” the “regular” nurse told him that Defendant Lynch had
 4   cancelled his prescriptions, but the nurse “gave them to [him] anyway.” (Id. at 15.) A June
 5   15 Medication Administration Record provides that Plaintiff received two doses of Elmiron
 6   and one dose of Cetirizine in the morning, per “nursing judgment,” and one dose of Elmiron
 7   in the evening. (Id. at 47.)
 8         On June 16, 2017, a nurse at the clinic told Plaintiff that Defendant Lynch had
 9   “restored [his] Elmiron medication for the nighttime dose,” but his morning dose was
10   “cancelled until after [R]amadan,” and his Cetirizine prescription “was cancelled forever.”
11   (Id. at 16.) However, Plaintiff provides a Medication Administration Record that shows
12   he received a morning dose of Elmiron and Cetirizine at 6:11 PDT that day. (Id. at 59.)
13   Plaintiff filed a Health Care Service Request form regarding Lynch’s alleged cancellation
14   of his medications and refusal to accommodate him during Ramadan. (Id. at 58.)
15         On June 18, 2017, Plaintiff wrote a letter to Dr. Sangha explaining his arrangement
16   with his “regular” nurses to receive his medications before daylight, Defendant Lynch’s
17   failure to accommodate him during Ramadan, and her cancellation of his prescriptions.
18   (Id. at 48.) Plaintiff complained that on June 17 “the computer showed that [Defendant]
19   Lynch cancelled all medications on [June 15] [and] then reinstated them partially on [June
20   16]. But when [he] went to get [his] meds on [June 18], the computer showed [that
21   Defendant] Lynch cancelled everything once again.” (Id. at 49.) Plaintiff also complained
22   that Dr. Sangha’s “staff determined that all [his] medication should be nurse administered.”
23   (Id. at 48.) A stamp on the letter indicates that CEN’s Health Care Services Division
24   received the letter on June 22. (Id.)
25         On June 23, 2017, Defendant Kirby, the CEN Healthcare Appeals Coordinator,
26   responded to Plaintiff’s letter to Dr. Sangha and outlined the proper process for Plaintiff to
27   file a healthcare appeal. (Id. at 62.) Plaintiff states that Defendant Kirby’s actions went
28   “beyond deliberate indifference” because Defendant Kirby “had the medication, knew
                                                   10
                                                                                17-cv-02518 BAS (JLB)
 1   [Plaintiff] had a right to the medication, knew [Plaintiff] was suffering 7 without the
 2   medication[, and] refused to give it to [him].” (Id. at 17.)
 3          On June 20, 2017, Plaintiff sent a letter to CCHCS wherein he complained that “an
 4   annual protocol [had not] been set up . . . for nurse administered medications for Muslims
 5   during the month of [R]amadan.” (Id. at 17, 61.) On September 14, 2017, CCHCS
 6   responded to Plaintiff’s letter, noting that Plaintiff’s records indicated that:
 7
            on June 14, 2017, nursing staff documented [his] refusal to take medication in
 8          the morning due to Ramadan, but [he was willing] to take medication in the
            evening. On June 16, 2017, the primary care provider ordered [his]
 9
            medication to be administered p.m. only. On June 26, 2017, the primary care
10          provider submitted an order to resume [his] medications twice a day post-
            Ramadan.
11
12   (Id. at 63.) CCHCS explained that “[p]rocedures related to medication management . . .
13   are outlined in the Inmate Medical Services Policies and Procedures, Volume 4, Chapter
14   11, Medication Management Policy” and that although Plaintiff’s “personal preferences
15   may be considered,” they “do not control the professional judgment of [Plaintiff’s] current
16   healthcare providers.” (Id. at 63–64.) CCHCS also explained that “[r]eligious programs
17   is not a health care services issue over which [CCHCS] has jurisdiction. As such,
18   [Plaintiff’s] concerns should be addressed through the appropriate custody channels at
19   [CEN].” (Id. at 63.)
20          A Medication Administration Record shows that on June 19, 2017, Plaintiff received
21   his Elmiron prescription twice in the evening. (Id. at 59.) On June 20 through 25, Plaintiff
22   received his Elmiron prescription once in the evening. (Id. at 60.)
23   ///
24
25
26   7
       The suffering Plaintiff refers to was seemingly caused by allergies—not interstitial cystitis. Plaintiff
     states that “for 3 months [he] went through complete agony due to [his] allergies. [He] couldn’t sleep
27   because [he] couldn’t breathe because [his] nose was so clogged. When [he] did fall asleep, he would
28   wake up [and] have sneezing bouts for 40 minutes at a time. [He] scratched [his] eyes so much that [he]
     cut the inside of his eyelid and got permanent black eyes.” (ECF No. 1 at 18.)
                                                        11
                                                                                          17-cv-02518 BAS (JLB)
 1   D.    Administration of Prescription Medications After Ramadan 2017
 2         On July 27, 2017, Plaintiff filed a Health Care Services Request “detailing a need
 3   for allergy meds.” (Id. at 18, 65.) Plaintiff wrote that Defendant Lynch had discontinued
 4   his Cetirizine prescription, and he had “black eyes from itching so much.” (Id. at 65.) He
 5   requested that both his Cetirizine and Nasacort prescriptions be refilled. (Id.) When
 6   Plaintiff was “called to the clinic” he was told that he “would have to wait until [the] doctor
 7   got off vacation before [he] could get a prescription.” (Id. at 18.)
 8         On August 18, 2017, Plaintiff filed another Heath Care Services Request for a
 9   Nasacort prescription because he was “in complete agony” from allergies. (Id. at 18, 66.)
10   On August 29, 2017, Plaintiff was “called in” by Nurse Wyatt regarding the doctor’s
11   continued absence. (Id. at 18.) Plaintiff told Nurse Wyatt that “they still had a 3[-]month
12   supply of Cetirizine in the [drawer] for [him].” (Id.) Nurse Wyatt responded that CEN
13   records showed that Plaintiff’s Cetirizine had been “sent back to the pharmacy without
14   explanation even though the physician (Fawcett) ordered that [Plaintiff] take them until
15   [October 10,] 2017.” (Id.) Nurse Wyatt then gave Plaintiff a pack of “24 pills that gave 4
16   hour [allergy] relief.” (Id. at 19.) These pills lasted Plaintiff four days. (Id.)
17         On September 8, 2017, Plaintiff had a telemedicine consultation with Dr. Fawcett.
18   (Id. at 68.) In his notes, Dr. Fawcett states:
19
           [Plaintiff] is seen in follow[-]up of his interstitial cystitis. Once again,
20         [Plaintiff] has been having great difficulty getting his medications over the
21         interval. They have been stopped and started, interrupted. It is unclear to me
           why it is so difficult to get this man his medications. He has at least had the
22         Elmiron for a period of maybe 6 weeks. In that short period of time, he was
23         able to see some improvement in his urination. The pain is better by far. . . .
           Overall, he is happy to see some improvement. He is having no problems
24         from the medications. He did choose to not take the amitriptyline . . . [, but
25         because] it is primarily for relief of pain with some assistance in sleeping at
           night, the effect is not something we deem absolutely necessary.
26
27   (Id.) Dr. Fawcett again prescribed Elmiron and Cetirizine to treat Plaintiff’s interstitial
28   cystitis. (Id.) Office/Clinic Notes dated September 8, 2017, provide that Plaintiff’s
                                                      12
                                                                                  17-cv-02518 BAS (JLB)
 1   medication list was updated with nurse-administered Elmiron and KOP Triamcinolone
 2   (nasal spray). (Id. at 71.)
 3          On September 20, 2017, after Plaintiff had endured “3 months of misery because of
 4   [his] allergies,” Dr. Rohrdanz prescribed Plaintiff with Cetirizine. (Id. at 16, 73.) That
 5   same day, Plaintiff filed a Heath Care Services Request form asking why his Elmiron
 6   prescription had been discontinued. (Id. at 73.) A note on the request dated September 21
 7   indicates that Dr. Rohrdanz renewed Plaintiff’s prescriptions but was waiting for approval
 8   by Dr. Sangha because the prescriptions were non-formulary. (Id.) Dr. Sangha seemingly
 9   approved the prescriptions, for Plaintiff’s medical records attached to his complaint show
10   an Elmiron prescription dated September 21, 2017, prescribed by Dr. Sangha, and a
11   Cetirizine prescription dated September 20, 2017, prescribed by Dr. Rohrdanz. (Id. at 72.)
12                                     III.   DISCUSSION
13   A.    Legal Standards
14         1.     Motion to Dismiss for Failure to State a Claim
15         The Federal Rules of Civil Procedure require that a plaintiff’s complaint must
16   provide a “short and plain statement of the claim showing that [he] is entitled to relief.”
17   Fed. R. Civ. P. 8(a)(2). The pleading standard that Rule 8 announces does not require
18   detailed factual allegations, and the statement need only “give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
20   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However,
21   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
22   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,
23   550 U.S. at 555).
24         A motion to dismiss for failure to state a claim upon which relief can be granted,
25   pursuant to Federal Rule of Civil Procedure 12(b)(6), tests the legal sufficiency of the
26   claims in the complaint. See Twombly, 550 U.S. at 555. “To survive a motion to dismiss,
27   a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
28   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
                                                  13
                                                                               17-cv-02518 BAS (JLB)
 1   570). “A claim has facial plausibility when the plaintiff pleads factual content that allows
 2   the court to draw the reasonable inference that the defendant is liable for the misconduct
 3   alleged.” Id. (quoting Twombly, 550 U.S. at 556). “Determining whether a complaint
 4   states a plausible claim for relief [is] . . . a context-specific task that requires the reviewing
 5   court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.
 6          In ruling on a Rule 12(b)(6) motion to dismiss, the court does not look at whether
 7   the plaintiff will “ultimately prevail but whether the [plaintiff] is entitled to offer evidence
 8   to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). The court may
 9   consider allegations contained in the pleadings, exhibits attached to the complaint, and
10   documents and matters properly subject to judicial notice. Outdoor Media Group, Inc. v.
11   City of Beaumont, 506 F.3d 895, 899 (9th Cir. 2007); Roth v. Garcia Marquez, 942 F.2d
12   617, 625 n.1 (9th Cir. 1991). The court must assume the truth of the facts presented and
13   construe all inferences from them in the light most favorable to the nonmoving party.
14   Buckey v. County of Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). However, the court
15   is “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal,
16   556 U.S. at 678.
17          2.     Standards Applicable to Pro Se Litigants
18          With respect to an inmate who proceeds pro se, his factual allegations, “however
19   inartfully pleaded,” must be held “to less stringent standards than formal pleadings drafted
20   by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Erickson v. Pardus,
21   551 U.S. 89, 94 (2007) (reaffirming that this standard applies to pro se pleadings post-
22   Twombly). Thus, where a plaintiff appears pro se in a civil rights case, the Court must
23   construe the pleadings liberally and afford plaintiff any benefit of the doubt. Hebbe v.
24   Pliler, 627 F.3d 338, 342 (9th Cir. 2010). However, in giving liberal interpretation to a
25   pro se civil rights complaint, courts may not “supply essential elements of the claim that
26   were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268
27   (9th Cir. 1982). “The plaintiff must allege with at least some degree of particularity overt
28   acts which defendants engaged in that support the plaintiff’s claim.” Jones v. Cmty.
                                                     14
                                                                                   17-cv-02518 BAS (JLB)
 1   Redevelopment Agency of L.A., 733 F.2d 646, 649 (9th Cir. 1984) (internal quotation
 2   omitted).
 3   B.    Analysis
 4         In his complaint, Plaintiff asserts a cause of action of “right to medical care, freedom
 5   from cruel and unusual punishment” pursuant to the Eighth Amendment. (ECF No. 1 at
 6   3.) Defendants move to dismiss Plaintiff’s Eighth Amendment claims against Defendants
 7   Sangha and Kirby and argue that Plaintiff fails to state a claim of deliberate indifference
 8   against them. (See ECF No. 25.)
 9         1.     Eighth Amendment Deliberate Indifference
10         Prison officials violate the Eighth Amendment’s proscription against cruel and
11   unusual punishment when they act with deliberate indifference to an inmate’s serious
12   medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976). For a prisoner to demonstrate
13   an Eighth Amendment violation, two components must be satisfied. McGuckin v. Smith,
14   974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v.
15   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the deprivation alleged must be
16   sufficiently serious. Id. at 1059–60. A “serious” medical need exists if the failure to treat
17   a prisoner’s condition could result in further significant injury or the “unnecessary and
18   wanton infliction of pain.” Id. (citing Estelle, 429 U.S. at 104). The existence of “any
19   injury that a reasonable doctor or patient would find important and worthy of comment or
20   treatment; the presence of a medical condition that significantly affects an individual’s
21   daily activities; or the existence of chronic and substantial pain” are examples of
22   indications that a prisoner has a “serious” need for medical treatment. Id.; accord Lopez v.
23   Smith, 203 F.3d 1122, 1131–32 (9th Cir. 2000).
24         Here, Plaintiff does not specifically allege what serious medical needs exist that
25   would satisfy the first element of an Eighth Amendment deliberate indifference claim.
26   However, at times in the complaint, Plaintiff alleges that he suffers from sinus allergies
27   (ECF No. 1 at 16–19) and a “condition” that causes irregular and frequent urination (id. at
28   22). Various medical records attached to his complaint identify this condition as interstitial
                                                   15
                                                                                17-cv-02518 BAS (JLB)
 1   cystitis. (Id. at 24–25, 41, 43, 68, 70.) The complaint and attached medical records show
 2   that Plaintiff was treated and received medication for interstitial cystitis and for allergies.
 3   See McGuckin, 974 F.2d at 1059–60. Further, Defendants do not dispute that Plaintiff
 4   adequately alleges a serious medical need. (See ECF No. 25-1.) Thus, for purposes of this
 5   Motion to Dismiss, the Court liberally construes the complaint and concludes that Plaintiff
 6   pleads facts sufficient to state the first element of an Eighth Amendment deliberate
 7   indifference claim.
 8         Second, the prison officials involved must have acted with deliberate indifference to
 9   the inmate’s serious medical needs. See Wilson v. Seiter, 501 U.S. 294, 302–04 (1991). A
10   prison official’s deliberate indifference can be manifested “in their response to the
11   prisoner’s needs” or through “interfering with the treatment once prescribed.” Wood v.
12   Housewright, 900 F.2d 1332, 1337 (9th Cir. 1990) (quoting Estelle, 429 U.S. at 104). To
13   establish deliberate indifference, a prisoner need not prove that he was completely denied
14   medical care. See Ortiz v. City of Imperial, 884 F.2d 1312, 1314 (9th Cir.1989). Rather,
15   he can prevail by showing that officials intentionally interfered with his medical treatment.
16   See Estelle, 429 U.S. at 105.
17         Deliberate indifference is a subjective requirement. Farmer v. Brennan, 511 U.S.
18   825, 839 (1994). To act with deliberate indifference, a prison official must know of and
19   disregard an excessive risk to the inmate’s health and safety. Toguchi v. Chung, 391 F.3d
20   1051, 1057 (9th Cir. 2002) (citing Gibson v. Cty. of Washoe, 290 F.3d 1175, 1187 (9th Cir.
21   2002)). “Under this standard, the prison official must not only ‘be aware of facts from
22   which the inference could be drawn that a substantial risk of serious harm exists,’ but that
23   person ‘must also draw the inference.’” Id. (quoting Farmer, 511 U.S. at 837). “Even if
24   a prison official should have been aware of the risk, if he ‘was not, then he has not violated
25   the Eighth Amendment, no matter how severe the risk.’” Peralta v. Dillard, 744 F.3d 1076,
26   1086 (9th Cir. 2014) (quoting Gibson, 290 F.3d at 1188).
27         To amount to an Eighth Amendment violation, deliberate indifference to an inmate’s
28   serious medical needs must be substantial; inadequate treatment due to malpractice, or even
                                                   16
                                                                                 17-cv-02518 BAS (JLB)
 1   gross negligence, does not amount to a constitutional violation. Estelle, 429 U.S. at 106;
 2   Toguchi, 391 F.3d at 1060. A defendant must purposefully ignore or fail to respond to a
 3   prisoner’s pain or possible medical need in order for deliberate indifference to be
 4   established. McGuckin, 974 F.2d at 1060.
 5         2.     Supervisor Liability
 6         The United States Supreme Court has held that there is no vicarious liability for civil
 7   rights violations. Iqbal, 556 U.S. at 676–77; Jones v. Williams, 297 F.3d 930, 934 (9th Cir.
 8   2002). Thus, under § 1983, “[a] supervisor may be liable only if (1) he or she is personally
 9   involved in the constitutional deprivation, or (2) there is a ‘sufficient causal connection
10   between the supervisor’s wrongful conduct and the constitutional violation.’” Crowley v.
11   Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (quoting Hansen v. Black, 885 F.2d 642, 646
12   (9th Cir. 1989)); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).
13         To demonstrate a sufficient causal connection, “a plaintiff must show [that] the
14   supervisor breached a duty to [the] plaintiff which was the proximate cause of the injury.”
15   Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting Redman v. County of San
16   Diego, 942 F.2d 1435, 1447 (9th Cir. 1991)). “‘The requisite causal connection can be
17   established by setting in motion a series of acts by others’ . . . or by ‘knowingly refusing to
18   terminate a series of acts by others, which the supervisor knew or reasonably should have
19   known would cause others to inflict a constitutional injury.’” Id. at 1207–08 (first quoting
20   Redman, 942 F.2d at 1447; and then quoting Dubner v. City & County of San Francisco,
21   266 F.3d 959, 968 (9th Cir. 2001)); see also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
22   1989) (“A supervisor is only liable for constitutional violations of his subordinates if the
23   supervisor participated in or directed the violations, or knew of the violations and failed to
24   act to prevent them.”).
25         When a named defendant in a § 1983 case holds a supervisory position, the causal
26   link between that defendant and the claimed constitutional violation must be specifically
27   alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589
28   F.2d 438, 441 (9th Cir. 1978).        Vague and conclusory allegations concerning the
                                                   17
                                                                                 17-cv-02518 BAS (JLB)
 1   involvement of official personnel in civil rights violations are not sufficient. See Ivey v.
 2   Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
 3         For the reasons discussed below, the Court finds that Plaintiff sufficiently alleges
 4   that Dr. Sangha was deliberately indifferent to his serious medication needs when he
 5   promised to restore his prescription medications in 2016 but failed to do so. The Court
 6   finds that Plaintiff fails to sufficiently allege that Defendant Kirby was deliberately
 7   indifferent to Plaintiff’s serious medical needs in his role as a supervisor.
 8         3.     Defendant Sangha
 9         Plaintiff alleges that Dr. Sangha is CEN’s Chief Medical Officer. (ECF No. 1 at 2.)
10   Although Plaintiff’s complaint spans 23 pages with an additional 95 pages of attachments,
11   facts and allegations pertaining to Dr. Sangha are limited.          Plaintiff makes several
12   references to “deliberate indifference” throughout his complaint but never specifically
13   alleges what serious medical needs Dr. Sangha was deliberately indifferent to or how Dr.
14   Sangha acted with deliberate indifference. In his opposition to Defendants’ Motion to
15   Dismiss, Plaintiff argues in a conclusory manner that “[Dr.] Sangha was the C.M.O. and
16   signed off on everything, therefore he’s liable.” (ECF No. 29 at 3.)
17         Nevertheless, with liberal construction, the Court can find in Plaintiff’s assertions
18   the allegation that Dr. Sangha was deliberately indifferent to his interstitial cystitis and/or
19   allergies by failing to restore Plaintiff’s medications that were withheld or cancelled by
20   CEN medical staff during Ramadan in 2016. Dr. Sangha promised to restore these
21   medications but failed to do so, and Plaintiff experienced pain as a result. As discussed
22   below, the Court finds this allegation against Dr. Sangha sufficient to state a claim of
23   deliberate indifference. However, the Court finds the other allegations against Dr. Sangha
24   insufficient. For clarity, the Court repeats and summarizes the facts surrounding Plaintiff’s
25   allegations against Dr. Sangha.
26                a.     Delay in Urodynamic Testing April 2013–2016
27         Plaintiff’s complaint details an almost three-year delay in receiving urodynamic
28   testing, but Plaintiff does not allege any facts which tie this delay to Dr. Sangha. As stated
                                                   18
                                                                                 17-cv-02518 BAS (JLB)
 1   above, Plaintiff had his first urology consultation with Dr. Fawcett on April 19, 2013,
 2   wherein Dr. Fawcett recommended that Plaintiff undergo urodynamic testing to determine
 3   whether he had a bladder stricture that required surgery. (Id. at 78.) Plaintiff did not
 4   receive urodynamic testing until sometime between January 28, 2016, and May 19, 2016.
 5   (See id. at 24, 110.) Plaintiff alleges that after his first appointment with Dr. Fawcett,
 6   CCHCS “refused to send [him] back to Fawcett or any other urologist until September 26,
 7   2014.” (Id. at 20, 80.) On December 23, 2014, Dr. Fawcett referred Plaintiff to Dr.
 8   Rochester for testing. (Id. at 20, 81.) However, it appears that Plaintiff refused urodynamic
 9   testing at his appointment with Dr. Rochester.8
10             Plaintiff filed a Patient-Inmate Health Care appeal on March 26, 2015, requesting to
11   see a urologist. (Id. at 84.) Plaintiff did not see Dr. Fawcett until November 5, 2015, and
12   Dr. Fawcett again recommended urodynamic testing. (Id. at 86.) On November 6, 2015,
13   Dr. Von Lintig ordered urodynamic testing for Plaintiff. (Id. at 90.) However, Plaintiff
14   alleges that after Dr. Von Lintig had finally ordered urodynamic testing, “[Dr.] Sangha
15   discontinued treatment with [Dr.] Fawcett,” and he “still hasn’t been able to complete [the
16   testing].” (Id. at 20.)
17             As alleged, Plaintiff experienced a substantial delay in receiving urodynamic testing,
18   although at one point the delay was exacerbated by his own refusal of the test. However,
19   Plaintiff does not allege any facts that show Dr. Sangha personally participated in delaying
20   his urodynamic testing, or interfered with scheduling the testing. Plaintiff does not allege
21   that Dr. Sangha even knew that Dr. Fawcett had recommended Plaintiff undergo
22   urodynamic testing. Plaintiff does not specifically attribute any delay in testing to Dr.
23   Sangha, and merely states that “CCH[C]S [and] its employees” had a “policy to deny
24   necessary medical care when needed to save money.” (Id. at 20.)
25             Further, as to Plaintiff’s allegations that Dr. Sangha discontinued treatment with Dr.
26   Fawcett and that Plaintiff never received urodynamic testing, the records attached to the
27
28   8
         Dr. Rochester’s Office Visit Report states that Plaintiff “decline[d] urodynamics.” (ECF No. 1 at 81.)
                                                           19
                                                                                           17-cv-02518 BAS (JLB)
 1   complaint reflect otherwise.9 On November 17, 2015, Dr. Von Lintig completed a Heath
 2   Care Services Physician Request for Plaintiff to receive urodynamic testing. (ECF No. 1
 3   at 90.) This request was approved by Dr. Sangha on November 17, 2016. (Id.) A January
 4   26, 2016 note from Dr. Sangha on the request indicates that the “provider cancelled,” but
 5   a telemedicine follow-up would be scheduled. (Id.) Indeed, two days later on January 28,
 6   2016, Plaintiff had a telemedicine consultation with Dr. Fawcett, who again recommended
 7   that Plaintiff undergo urodynamic testing. (Id. at 110.) Contrary to Plaintiff’s assertion
 8   that he has not been able to complete his testing, Dr. Fawcett’s notes from Plaintiff’s May
 9   19, 2016 consultation indicate that “in the interval” Plaintiff “did have the urodynamic
10   testing done.” (Id. at 24 (emphasis added).) Accordingly, with respect to any delay in
11   receiving urodynamic testing, Plaintiff has not sufficiently alleged that Dr. Sangha was
12   deliberately indifferent to his serious medical needs.
13                 b.      Failure to Restore Prescription Medications in June 2016
14          One of the few specific allegations Plaintiff asserts against Dr. Sangha is that Dr.
15   Sangha promised to restore Plaintiff’s prescription medications that were cancelled by
16   Nurse Velardi during Ramadan in 2016 but failed to do so. (Id. at 10.) The Court finds
17   this allegation against Dr. Sanga sufficient to state a claim of deliberate indifference.
18          As detailed above, Plaintiff received urodynamic testing, but the test results were
19   inconclusive because of Plaintiff’s failure to fully cooperate during the testing, as he
20   refused the rectal catheter. (Id. at 24.) Dr. Fawcett discussed bladder neck surgery to treat
21   a probable bladder neck obstruction. (Id.) However, Plaintiff declined surgery as he was
22   of the “mindset that surgery would be the last resort.” (Id. at 24–25.) As an alternative to
23   surgery, Dr. Fawcett prescribed Hydroxyzine, Amitriptyline, and Elmiron to treat Plaintiff
24   for possible interstitial cystitis, but noted that Plaintiff had not reported experiencing any
25
26
27   9
       When an allegation in the complaint is refuted by an attached document, the Court need not accept the
28   allegation as true. Roth, 942 F.2d at 625 n.1.

                                                       20
                                                                                       17-cv-02518 BAS (JLB)
 1   pain, thus suggesting Plaintiff suffered from a bladder neck obstruction rather than
 2   interstitial cystitis. (Id. at 24.) Dr. Sangha approved Dr. Fawcett’s order for medication
 3   on May 23, 2016. (Id. at 26.)
 4          When Ramadan began in June 2016, Plaintiff could not take his medications during
 5   the daytime because of his fasting regimen. (Id. at 8.) Plaintiff alleges that on June 21,
 6   2016, Nurse Velardi refused to accommodate his fast and provide Plaintiff’s nurse-
 7   administered medications KOP, which would allow Plaintiff to take them at a time of his
 8   choosing. (Id. at 8.) Plaintiff also alleges that Nurse Velardi cancelled his prescriptions
 9   on July 6, 2016, by falsely claiming that Plaintiff had refused to take his medications for
10   three consecutive days. (Id. at 9–10.)
11          Approximately two months later, on September 7, 2016, Plaintiff wrote Dr. Sangha
12   a letter requesting “healthcare from a doctor other than [Velardi].” (Id. at 29.) On
13   September 16, 2016, Dr. Sangha met with Plaintiff and allegedly “promised [Plaintiff] that
14   his treatment would be restored immediately.”10 (Id. at 10.) However, on September 26,
15   2016, Plaintiff was “called out to court” and temporarily transferred to the County Jail. (Id.
16   at 13, 42.) Plaintiff alleges that the medical records CEN forwarded to the County Jail “did
17   not reflect Dr. Fawcett’s prescriptions.”11 (Id. at 13.) On November 27, 2016, Plaintiff
18   filed an Inmate Grievance Form with the County Jail, and stated:
19
20
21   10
        Defendants attach Dr. Sangha’s Interdisciplinary Progress Notes from the September 16, 2017 meeting
     to their Motion to Dismiss (ECF No. 25-1 at 14) and cite to Branch v. Tunnell for the proposition that “the
22   court may also consider documents attached to the 12(b)(6) motion whose authenticity is not questioned
     by the opposing party” (id. at 7 n.1). 14 F.3d 449, 454 (9th Cir. 1994), overruled in part on other grounds
23   by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002). Defendants substantially misstate
24   the law by omitting the additional requirement that the documents at issue must be documents whose
     contents are alleged in the complaint. Id. at 454 (“[D]ocuments whose contents are alleged in a complaint
25   and whose authenticity no party questions, but which are not physically attached to the pleading, may be
     considered in ruling on a Rule 12(b)(6) motion to dismiss.” (emphasis added)). Plaintiff does not refer to
26   the contents of Dr. Sangha’s notes in his complaint. Accordingly, the Court cannot consider these notes
     in making a recommendation on Defendants’ Motion to Dismiss.
27   11
        The Court notes that a letter from CCHCS to Plaintiff details that Plaintiff asked Dr. Fawcett during an
28   August 19, 2016 telemedicine consultation to postpone his medication until his “legal issues were settled.”
     (Id. at 74.) Thus, it appears that Dr. Fawcett had not prescribed Plaintiff with any medication when
                                                         21
                                                                                          17-cv-02518 BAS (JLB)
 1          I get special interstitial medication for my bladder and allergy medication.
            The penitentiary forwarded my medical record to jail but they still haven’t
 2
            given me the prescribed medications. The doctor said he would take care of
 3          it a couple of months ago but hasn’t. I need my medications because I’m in
            pain.
 4
 5   (Id. at 42.) Plaintiff alleges that the doctors at the County Jail told Plaintiff “they couldn’t
 6   give [him] medications for a prescription they couldn’t find.” (Id. at 13.) Plaintiff was
 7   away from CEN until March 9, 2017, and during this time he alleges that he did not receive
 8   the medications Dr. Fawcett had prescribed “because [Dr.] Sangha had lied [and] hadn’t
 9   restored any medications” as promised during their meeting.12 (Id.)
10          The Court construes Plaintiff’s assertions as including an implicit claim that Dr.
11   Sangha acted with deliberate indifference to Plaintiff’s interstitial cystitis when he
12   promised to restore the interstitial cystitis medications previously prescribed by Dr.
13   Fawcett but failed to do so. Plaintiff does not specifically allege that he informed Dr.
14   Sangha of his interstitial cystitis in his September 7, 2016 letter or during the September
15   16, 2017 meeting, or that Dr. Sangha was otherwise aware of his condition. However, the
16   medical records attached to the complaint show that Dr. Sangha had approved Dr. Von
17   Lintig’s request that Plaintiff undergo urodynamic testing on November 17, 2015 (id. at
18   90), had approved the medications prescribed by Dr. Fawcett for Plaintiff on May 23, 2016
19   (id. at 26), and had approved the medication requested by Nurse Velardi on June 28, 2016
20   (id. at 41). Dr. Sangha’s approval of Plaintiff’s treatment plausibly suggests that Dr.
21   Sangha had personal knowledge of Plaintiff’s bladder condition and his need for the
22   medication. See Velasquez v. Barrios, No. 07cv1130–LAB (CAB), 2008 WL 4078766, at
23   *8 (S.D. Cal. Aug. 29, 2008) (“Proof of [deliberate indifference] does not require a
24
25
     Plaintiff asked Dr. Sangha to restore his treatment.
26   12
        To their motion, Defendants attach papers showing Plaintiff’s transfer back to CEN and argue that
     Plaintiff’s “medical records show that Plaintiff received his medication while he was at Los Angeles
27   County Jail because he was transferred back to [CEN] with those medications.” (ECF No. 25-1 at 7, 12–
28   13.) However, as previously discussed, the Court cannot consider papers outside of the complaint when
     making a recommendation on Defendants’ Motion to Dismiss. See supra note 10.
                                                      22
                                                                                      17-cv-02518 BAS (JLB)
 1   demonstration of express intent to cause harm on the part of the official, by either action
 2   or inaction, but the official must have been conscious of a substantial risk to the plaintiff,
 3   and yet have acted or failed to act upon that risk in a way that brought serious harm to the
 4   plaintiff.” (citing Farmer, 511 U.S. at 839–40)).
 5          Additionally, Plaintiff’s assertions can be read to allege that Dr. Sangha’s unfulfilled
 6   promise to restore his prescription medications resulted in a seven-month delay in receiving
 7   treatment for his interstitial cystitis.13 (Id. at 13, 42.) Deliberate indifference may be
 8   manifested “when prison officials deny, delay, or intentionally interfere with medical
 9   treatment.” Jett, 439 F.3d at 1096. Where a prisoner alleges a delay in receiving medical
10   treatment, the delay must have led to further harm in order for the prisoner to make a claim
11   of deliberate indifference to serious medical needs. McGuckin, 974 F.2d at 1060 (citing
12   Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)). “‘Harm’
13   may include significant pain that otherwise need not have been endured, even without
14   physiological damage.” Stanford v. Doe, No. 08cv1049 H(PCL), 2009 WL 1764837, at *4
15   (S.D. Cal. Feb. 11, 2009) (citing Shapley, 766 F.2d at 407); see also McGuckin, 974 F.2d
16   at 1060 (“[A] finding that the defendant’s activities resulted in ‘substantial’ harm to the
17   prisoner is not necessary . . . .”).
18          Here, Plaintiff alleges that Dr. Sangha promised to “immediately” restore his
19   prescription medications during the September 16, 2016 meeting, but Plaintiff did not
20   receive his prescription medications until April 14, 2017, and after a subsequent
21   consultation with Dr. Fawcett. (ECF No. 1 at 10, 13.) Further, the records attached to the
22   complaint provide the allegation that Plaintiff experienced unnecessary pain because of
23   this delay in receiving his medications. In his November 27, 2016 Inmate Grievance Form
24   to the County Jail, Plaintiff stated that he needed his “interstitial medication for [his]
25
26
27   13
        Plaintiff states that on April 14, 2017, “after a year of CCH[C]S and it[s] employees preventing me
28   from getting my medications . . . and their chief medical officer, [Dr. Sangha], not restoring my
     prescription like he was supposed to, I finally got my medication.” (ECF No. 1 at 13.)
                                                       23
                                                                                       17-cv-02518 BAS (JLB)
 1   bladder and allerg[ies]” because he was “in pain.” (Id. at 42.) Additionally, Dr. Fawcett’s
 2   notes from his April 7, 2017 telemedicine consultation with Plaintiff state that because
 3   Plaintiff did not begin treatment for interstitial cystitis, “[Plaintiff] continue[d] . . . to have
 4   his marked urinary urgency and frequency. He describe[d] a constant urge to urinate.
 5   There [was] increased suprapubic pressure, becoming painful with any attempt to hold the
 6   urine.” (Id. at 43.) Drawing all reasonable inferences in Plaintiff’s favor and construing
 7   his pro se pleadings liberally as it must at this stage in the litigation, the Court finds that
 8   Plaintiff has stated a plausible deliberate indifference claim pursuant to the Eighth
 9   Amendment against Dr. Sangha for his failure to restore Plaintiff’s interstitial cystitis
10   medications.
11                  c.    Failure to Restore Prescription Medications in June 2017
12          Plaintiff’s complaint also alleges difficulties in receiving his prescription
13   medications because of his fasting during Ramadan in 2017. However, Plaintiff makes
14   only two insufficient allegations against Dr. Sangha during this time. First, Plaintiff alleges
15   that Dr. Sangha lied in his June 12, 2017 e-mail when he wrote that Plaintiff “was refusing
16   [his] meds.” (Id. at 16.) Second, Plaintiff alleges that he wrote Dr. Sangha a letter
17   regarding Defendant Lynch’s cancellation of his medications, but Dr. Sangha did not
18   reorder his Cetirizine in response to the letter. (Id. at 17.)
19          As detailed above, during Ramadan in 2017, “regular” nurses would use their
20   “judgment” and give Plaintiff his nurse-administered medications KOP to accommodate
21   his fast. (Id. at 14.) However, on June 12, 2017, Defendant Lynch refused to give Plaintiff
22   his medications KOP. (Id. at 15.) That same day, Dr. Sangha sent an e-mail to Dr.
23   Rohrdanz and Dr. Garcia stating that Plaintiff had “refused a non-sensitive medication for
24   50% of all non-sensitive medication orders in the last week OR [Plaintiff had] 3 days of
25   refused [medication] in the last week” and asked that this be addressed at a follow-up visit.
26   (Id. at 54.) Plaintiff contends that this e-mail was a lie, and he never refused his medication.
27   (Id. at 16.)
28   ///
                                                     24
                                                                                    17-cv-02518 BAS (JLB)
 1         After June 12, 2017, the allegations and documentation regarding administration of
 2   Plaintiff’s medications is muddled, and at times, contradictory. Plaintiff states that Dr.
 3   Rohrdanz cancelled his medications “upon the prejudicial behest of [Defendant] Lynch,”
 4   yet he received his medications “without incident” on June 13 and 14. (Id. at 15–16.)
 5   However, a September 14, 2017 letter from CCHCS states that Plaintiff’s record indicates
 6   that “nursing staff documented [Plaintiff’s] refusal to take medication in the morning due
 7   to Ramadan, but [his] willingness to take medication in the evening” on June 14. On June
 8   15, Plaintiff alleges that a nurse told him that Defendant Lynch had cancelled his
 9   prescriptions, yet the nurse “gave them to [him] anyway.” (Id. at 15.) On June 16, a
10   Medication Administration Report shows that Plaintiff received a morning does of Elmiron
11   and Cetirizine, yet Plaintiff states that Defendant Lynch had cancelled his morning dose of
12   Elmiron and all doses of Cetirizine. (Id. at 16, 59.)
13         On June 18, 2017, Plaintiff sent a letter to Dr. Sangha explaining his arrangement
14   with his “regular” nurses to receive his medications before daylight, Defendant Lynch’s
15   failure to accommodate him during Ramadan, and her cancellation of his prescriptions.
16   (Id. at 48.)   Plaintiff also complained of the medical staff’s determination that his
17   prescriptions be nurse-administered. (Id.) Curiously, however, Plaintiff in his complaint
18   states that the letter “explained that he was suffering from the refusal of their staff to give
19   [him] the allergy meds that were prescribed to [him].” (Id. at 17 (emphasis added).)
20   Plaintiff wrote in the letter that he had “black eyes from rubbing [his] itching eyes because
21   [he did not] have the Cetirizine.” (Id. at 49.) Plaintiff further states that “all [Dr.] Sangha
22   . . . had to do was order them to start giving me my meds again and problem solved.” (Id.
23   at 17.) Plaintiff received at least his evening dose of Elmiron until the end of Ramadan.
24   (See id. at 59–60.)
25         Again, the only allegations Plaintiff makes against Dr. Sangha during this time is
26   that Dr. Sangha lied in his e-mail to Dr. Rohrdanz and Dr. Garcia and that Dr. Sangha did
27   not reorder Cetirizine for Plaintiff’s allergies after Plaintiff sent him a letter. (Id. at 16–
28   17.) Concerning Dr. Sangha’s e-mail, Plaintiff states that the “decision to cancel [his] meds
                                                   25
                                                                                 17-cv-02518 BAS (JLB)
 1   came on, or started on [June 12, 2017] with an e[-]mail from [Dr.] Sangha to [Dr.]
 2   Rohrdanz where he lied by telling [Dr.] Rohrdanz that [Plaintiff] was refusing [his] meds.”
 3   (Id. at 16.) However, Plaintiff attached this e-mail to the complaint, and Dr. Sangha did
 4   not order Plaintiff’s prescriptions to be cancelled. (Id. at 54.) Dr. Sangha simply requested
 5   that Plaintiff’s refusal to take his medications be addressed “with a follow[-]up visit.” (Id.)
 6   Additionally, Plaintiff fails to adequately allege that Dr. Sangha knew his assertion that
 7   Plaintiff had refused his medications was a lie.
 8          Plaintiff also alleges that he sent a letter to Dr. Sangha detailing Defendant Lynch’s
 9   cancellation of his medications, specifically his Cetirizine prescription, which caused him
10   to suffer from allergies. (Id. at 17, 49.) The Court construes this allegation as one against
11   Dr. Sangha in his capacity as a supervisor. To adequately allege a deliberate indifference
12   claim based on supervisory liability, Plaintiff must demonstrate a sufficient causal
13   connection between Dr. Sangha’s conduct and a constitutional violation by his subordinate.
14   Crowley, 734 F.3d at 977. Plaintiff seemingly attempts to establish this causal connection
15   by asserting that Dr. Sangha had knowledge of Defendant Lynch’s alleged constitutional
16   violations via his letter but failed to act. See Starr, 633 F.3d at 1196 (“[A] plaintiff may
17   state a claim for supervisory liability based upon the supervisor’s knowledge of and
18   acquiescence in unconstitutional conduct by others.”).                    However, Plaintiff does not
19   plausibly allege that Dr. Sangha knew of any constitutional violations committed by
20   Defendant Lynch.
21          The record shows that Plaintiff’s letter to Dr. Sangha regarding Defendant Lynch
22   was stamped “received” by CEN’s Health Care Services Division and was responded to by
23   Defendant Kirby. (ECF No. 1 at 48, 62.) Plaintiff does not allege that Dr. Sangha ever
24   received his letter, nor does Plaintiff allege that Dr. Sangha otherwise knew of Defendant
25   Lynch’s cancellations of his prescription medications or that he suffered from allergies.14
26
27
     14
28     Plaintiff does not allege that his interstitial cystitis was adversely affected by any delay in receiving his
     prescription medication during Ramadan in 2017. Plaintiff instead alleges that the lack of Cetirizine
                                                           26
                                                                                              17-cv-02518 BAS (JLB)
 1   Plaintiff’s supporting documentation only reflects that Dr. Sangha had been made aware
 2   that Plaintiff was refusing to take his medications and had asked Dr. Rohrdanz and Dr.
 3   Garcia to address this in a follow-up visit with Plaintiff. (Id. at 54.)
 4          Based on the facts in the complaint as alleged, the Court cannot draw a reasonable
 5   inference that Dr. Sangha acted with deliberate indifference to Plaintiff’s serious medical
 6   needs in his role as a supervisor during Ramadan in 2017.
 7                  d.     Administration of Prescription Medications After Ramadan in 2017
 8          Plaintiff’s complaint is devoid of allegations against Dr. Sangha after Ramadan
 9   ended in 2017. A September 17, 2017 CCHCS letter states that Plaintiff’s medical records
10   reflected that “[o]n June 26, 2017, the primary care provider submitted an order to resume
11   [Plaintiff’s] medication twice a day post-Ramadan.”15 (Id. at 63.) However, Plaintiff
12   alleges that he didn’t get his “allergy medication of Cetirizine [back] until [September 20,
13   2017].” (Id. at 17.)
14          Plaintiff details multiple Health Care Services Requests he made for allergy
15   medication in July and August of 2017. (See id. at 18, 65–66.) On September 8, 2017,
16   Plaintiff had a telemedicine consultation with Dr. Fawcett, and Dr. Fawcett again
17   prescribed Plaintiff with Elmiron and Cetirizine to treat his interstitial cystitis. (Id. at 68.)
18   On September 20, Plaintiff filed a Heath Care Services Request form asking why his
19   Elmiron prescription was discontinued. (Id. at 73.) A note on the form dated September
20   21 indicates that Dr. Rohrdanz renewed Plaintiff’s prescriptions but was waiting for
21   approval by Dr. Sangha. (Id. at 73.) Dr. Sangha seemingly approved his prescriptions, for
22   the medical records attached to the complaint show an Elmiron prescription dated
23   September 21, 2017, and prescribed by Dr. Sangha. (Id. at 72.) This is the only mention
24   of Dr. Sangha after Ramadan in 2017 in the complaint. Therefore, to the extent Plaintiff
25
26
27   caused him to suffer from allergies. (ECF No. 1 at 16–17.) The Court notes that Dr. Fawcett prescribed
28   Cetirizine to treat Plaintiff’s interstitial cystitis—not for allergy relief. (See id. at 24–25, 43, 68.)
     15
        In 2017, Ramadan ended on either June 24 or 25. See supra note 6.
                                                        27
                                                                                         17-cv-02518 BAS (JLB)
 1   attempts to allege that Dr. Sangha was deliberately indifferent to his allergies or interstitial
 2   cystitis due to a delay in receiving treatment after Ramadan in 2017, Plaintiff does not
 3   provide any facts that would plausibly support this.
 4         Nevertheless, for the reasons discussed above, Plaintiff alleges a viable Eighth
 5   Amendment deliberate indifference claim against Dr. Sangha. Construing the complaint
 6   liberally, the Court finds that Plaintiff plausibly alleges that Dr. Sangha acted with
 7   deliberate indifference to his serious medical needs when he failed to restore Plaintiff’s
 8   prescription medications in 2016 after promising to do so. Accordingly, the Court
 9   RECOMMENDS that Defendants’ Motion to Dismiss with respect to Plaintiff’s Eighth
10   Amendment claim against Dr. Sangha be DENIED.
11         4.     Defendant Kirby
12         Defendant Kirby is a Healthcare Appeals Coordinator at CEN. (Id. at 62.) Plaintiff
13   does not allege that Defendant Kirby provided medical care to Plaintiff. Rather, Plaintiff
14   appears to rely solely on a theory of supervisory liability to assert his claims against
15   Defendant Kirby. However, Plaintiff fails to state a claim against Defendant Kirby, as he
16   makes only conclusory allegations against him.
17         As discussed above, Defendant Kirby responded to Plaintiff’s June 18, 2017 letter
18   addressed to Dr. Sangha and outlined the proper procedure for inmates to submit a health
19   care appeal. (Id. at 62.) Plaintiff, however, alleges that “[Defendant] Kirby ignored [his]
20   reported suffering [and] right to the supply of medication that had been prescribed [and]
21   ordered for [him].” (Id. at 17.) Plaintiff further states that Defendant Kirby’s actions went
22   “beyond deliberate indifference” because Defendant Kirby “had the medication, knew
23   [Plaintiff] had a right to the medication, knew [Plaintiff] was suffering without the
24   medication[, and] refused to give it to [him].” (Id.)
25         Plaintiff’s allegations against Defendant Kirby in the complaint are conclusory and
26   insufficient to state a claim of deliberate indifference. Plaintiff fails to plead any facts that
27   could reasonably be construed as Defendant Kirby’s personal participation in a
28   constitutional violation.     In the absence of personal involvement, Plaintiff must
                                                    28
                                                                                  17-cv-02518 BAS (JLB)
 1   demonstrate a sufficient causal connection between Defendant Kirby’s conduct and a
 2   constitutional violation by a subordinate. Crowley, 734 F.3d at 977. Plaintiff fails to do
 3   so here. Plaintiff merely concludes without factual support that Defendant Kirby was
 4   deliberately indifferent because he knew Plaintiff was suffering and refused to give
 5   Plaintiff medication.
 6         Thus, Plaintiff fails to sufficiently allege an Eighth Amendment deliberate
 7   indifference claim against Defendant Kirby. Accordingly, the Court RECOMMENDS
 8   that Defendants’ Motion to Dismiss with respect to Plaintiff’s Eighth Amendment claim
 9   against Defendant Kirby be GRANTED.
10   C.    Leave to Amend
11         Pursuant to Federal Rule of Civil Procedure 15(a)(2), a court should grant leave to
12   amend when justice so requires “even if no request to amend the pleading was made, unless
13   it determines that the pleading could not possibly be cured by the allegation of other facts.”
14   Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (citation omitted). “Futility
15   of amendment can, by itself, justify the denial of a motion for leave to amend.” Bonin v.
16   Calderon, 59 F.3d 815, 845 (9th Cir. 1995); see also Carvalho v. Equifax Info. Servs., LLC,
17   629 F.3d 876, 893 (9th Cir. 2010). A court may properly deny leave to amend where a
18   plaintiff has already amended the complaint and does not correct the deficiencies that
19   caused the original complaint to fail to state a claim on which relief can be granted.
20   McGlinchy v. Shell Chem. Co., 845 F.2d 802, 809–10 (9th Cir. 1988) (“Repeated failure to
21   cure deficiencies by amendments previously allowed is [a] valid reason for a district court
22   to deny a party leave to amend.”) (citation omitted). The “district court’s discretion over
23   amendments is especially broad where the court has already given a plaintiff one or more
24   opportunities to amend his complaint.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
25   186 n.3 (9th Cir. 1987) (citations omitted).
26         As discussed above, the Court finds that Plaintiff has failed to state an Eighth
27   Amendment deliberate indifference claim against Defendant Kirby. However, the Court
28   does not at this time find that amendment of the complaint would be futile. Further, given
                                                    29
                                                                                17-cv-02518 BAS (JLB)
 1   that this is Plaintiff’s first attempt to state a claim against Defendants Kirby, the Court finds
 2   that justice requires leave to amend. Accordingly, the Court RECOMMENDS that
 3   Plaintiff’s Eighth Amendment claim against Defendant Kirby be dismissed without
 4   prejudice and with leave to amend.16
 5                             IV.     MOTION FOR LEAVE TO AMEND
 6          As stated above, the Court recommends construing Plaintiff’s June 13, 2018 filing
 7   titled “F.A.C. First Amended Complaint” (ECF No. 19) as a motion to amend the
 8   complaint.
 9          By way of background, on April 26, 2018, Plaintiff filed a letter requesting a “status
10   summary of the case.” (ECF No. 11.) Plaintiff also attempted to file supplemental
11   evidence on the docket, but the Court rejected these filings, as supplemental pleadings
12   require court order. (See ECF Nos. 13–14.) In response to Plaintiff’s letter and rejected
13   filings, the Court provided Plaintiff with a summary of his case and a deadline of May 24,
14   2018 to file a motion to amend his complaint. (ECF No. 15.) However, because
15   Defendants had not yet been served with Plaintiff’s complaint, Plaintiff could have filed
16   an amended complaint as a matter of course and without leave of court at any time before
17   Defendants were served plus 21 days after service.17 Fed. R. Civ. P. 15(a)(1)(A).
18   ///
19
20
     16
21     Any amended complaint must comply with the requirements of Local Civil Rule 8.2 governing
     complaints filed by prisoners under § 1983, which provides:
22
            Additional pages not to exceed fifteen (15) in number may be included with the court
23          approved form complaint, provided the form is completely filled in to the extent applicable
24          in the particular case. The court approved form and any additional pages submitted must
            be written or typed on only one side of a page and the writing or typewriting must be no
25          smaller in size than standard elite type. Complaints tendered to the clerk for filing which
            do not comply with this rule may be returned by the clerk, together with a copy of
26          this rule, to the person tendering said complaint.
27   CivLR 8.2 (emphasis added).
     17
28     Each defendant filed a Waiver of Service on August 30, 2018. (ECF Nos. 20–22.) Pursuant to Rule 4,
     Plaintiff’s complaint is treated as being served at the time the waivers were filed. Fed. R. Civ. P. 4(d)(4).
                                                          30
                                                                                            17-cv-02518 BAS (JLB)
 1          On May 30, 2018, Plaintiff filed a Motion for Extension of Time to file an amended
 2   complaint. (ECF No. 17.) The Court granted Plaintiff’s request in part on June 4, 2018,
 3   and provided Plaintiff until June 30, 2018, to file a motion to amend his complaint. (ECF
 4   No. 18.)
 5          On June 13, 2018, Plaintiff filed a document titled “F.A.C. First Amended
 6   Complaint,” seemingly in response to the Court’s Order setting June 30, 2018, as a deadline
 7   for Plaintiff to file a motion to amend his complaint. (ECF No. 19.) However, the Court
 8   recommends construing this filing as a motion for leave to amend and denying the motion,
 9   as this would result in the outcome most fair to Plaintiff.18
10          Plaintiff’s Motion to Amend seeks to add Imperial County as a defendant. (ECF No.
11   19 at 1.) However, Plaintiff’s motion does not comply with this District’s Local Civil
12   Rules. Civil Local Rule 15.1 states in pertinent part:
13
            a. Amended Pleadings. Every pleading to which an amendment is permitted
14             as a matter of right or has been allowed by court order, must be complete
15             in itself without reference to the superseded pleading.

16              All amended pleadings must contain copies of all exhibits referred to in
17              such amended pleadings. Permission may be obtained from the court, if
                desired, for the removal of any exhibit or exhibits attached to prior
18              pleadings, in order that the same may be attached to the amended pleading.
19              Each amended pleading must be designated successively as first amended,
                second amended, etc.
20
21          b. Motions to Amend. Any motion to amend a pleading must be
               accompanied by . . . a copy of the proposed amended pleading . . . .
22
23
24   18
        If the Court were to construe the filing as an amended complaint, the Court would have to recommend
25   that it be screened and dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), as it fails to state a claim.
     Plaintiff’s filing merely states that he wishes to amend the complaint to add Imperial County as a defendant
26   and wants “everything else to remain the same in all other respects of the suit, defendants, and original
     claims.” (ECF No. 19 at 1–2.) Plaintiff does not set forth any facts to support liability against Imperial
27   County. Further, Plaintiff cannot incorporate by reference the allegations made in his original complaint
28   to an amended complaint. CivLR 15.1(a). Construing this filing as an amended complaint would also
     render Defendants’ Motion to Dismiss moot.
                                                         31
                                                                                           17-cv-02518 BAS (JLB)
 1   CivLR 15.1(a)–(b).
 2          Here, Plaintiff’s motion merely states that he wishes to amend his complaint to add
 3   Imperial County as a defendant and that he wants “everything else to remain the same in
 4   all other respects of the suit, defendants, and the original complaint.” (ECF No. 19 at 1–
 5   2.) Plaintiff did not attach a copy of his proposed amended complaint to his Motion to
 6   Amend, and moreover, Plaintiff cannot incorporate by reference the allegations made in
 7   his original complaint into an amended complaint.                 CivLR 15.1(a)–(b). The Court
 8   therefore RECOMMENDS that Plaintiff’s Motion to Amend (ECF No. 19) be DENIED
 9   for failure to comply with Local Civil Rule 15.1. However, Plaintiff may opt to add
10   Imperial County as a defendant19 in a First Amended Complaint, if the District Court grants
11   him leave to amend his claims against Defendant Kirby.20
12   ///
13   ///
14   ///
15
16
17   19
        Although Imperial County may be considered a “person,” and therefore a proper defendant under
     § 1983, see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Hammond v. County of Madera,
18   859 F.2d 797, 801 (9th Cir. 1988), as a municipality it may be held liable under § 1983 only where the
     plaintiff alleges facts to show that a constitutional deprivation was caused by the implementation or
19   execution of “a policy, statement, ordinance, regulation, or decision officially adopted and promulgated”
20   by the County, Monell, 436 U.S. at 690; Bd. of the Cty. Comm’rs v. Brown, 520 U.S. 397, 402–04 (1997);
     Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1995).
     20
21      In addition to complying to Local Civil Rule 8.2, any amended complaint must comply with the
     requirements of Local Civil Rule 15.1(a), which provides:
22
            Every pleading to which an amendment is permitted as a matter of right or has been allowed
23          by court order, must be complete in itself without reference to the superseded pleading.
24
            All amended pleadings must contain copies of all exhibits referred to in such amended
25          pleadings. Permission may be obtained from the court, if desired, for the removal of any
            exhibit or exhibits attached to prior pleadings, in order that the same may be attached to
26          the amended pleading. Each amended pleading must be designated successively as first
            amended, second amended, etc.
27
28   CivLR 15.1(a) (emphasis added).

                                                        32
                                                                                         17-cv-02518 BAS (JLB)
 1                                     V.     CONCLUSION
 2         For the reasons discussed above, IT IS HEREBY RECOMMENDED that the
 3   District Court issue an Order: (1) adopting this Report and Recommendation; (2)
 4   GRANTING in part and DENYING in part Defendants’ Motion to Dismiss (ECF No.
 5   25); and (3) DENYING Plaintiff’s Motion to Amend (ECF No. 19).
 6         IT IS ORDERED that no later than July 17, 2019, any party to this action may file
 7   written objections with the Court and serve a copy on all parties. The document should be
 8   captioned “Objections to Report and Recommendation.”
 9         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
10   the Court and served on all parties no later than July 31, 2019. The parties are advised that
11   failure to file objections within the specified time may waive the right to raise those
12   objections on appeal of the Court’s order. See Martinez v. Ylst, 951 F.2d 1153, 1156 (9th
13   Cir. 1991).
14         IT IS SO ORDERED.
15   Dated: June 26, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  33
                                                                               17-cv-02518 BAS (JLB)
